      Case 18-26416                Doc 11           Filed 09/22/18 Entered 09/22/18 23:21:31                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Netra M Henderson                                                 Social Security number or ITIN        xxx−xx−6955
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 9/19/18
Case number:          18−26416


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Netra M Henderson

2.      All other names used in the
        last 8 years

3.     Address                               17933 Ravisloe Terrace
                                             Country Club Hills, IL 60478

4.     Debtor's attorney                     Frank G. Cortese                                       Contact phone (312) 269−9475
                                             The Cortese Law Offices, P.C.                          Email: CorteseLaw@gmail.com
       Name and address                      22 West Washington Street
                                             Suite 1500
                                             Chicago, IL 60602

5.     Bankruptcy trustee                    Catherine L. Steege ESQ                                Contact phone 312−222−9350
                                             Jenner & Block                                         Email: csteege@jenner.com
       Name and address                      353 N. Clark Street
                                             Chicago, IL 60654
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 18-26416                    Doc 11      Filed 09/22/18 Entered 09/22/18 23:21:31                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Netra M Henderson                                                                                                   Case number 18−26416


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open: 8:30 a.m. until 4:30
                                                219 S Dearborn                                               p.m. except Saturdays, Sundays
    Documents in this case may be filed at this 7th Floor                                                    and legal holidays.
    address. You may inspect all records filed Chicago, IL 60604
    in this case at this office or online at
    www.pacer.gov.                                                                                           Contact phone 1−866−222−8029

                                                                                                             Date: 9/20/18

7. Meeting of creditors                          October 18, 2018 at 01:30 PM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 12/17/18
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 18-26416        Doc 11    Filed 09/22/18 Entered 09/22/18 23:21:31              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 18-26416-CAD
Netra M Henderson                                                                       Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: moneal                 Page 1 of 2                   Date Rcvd: Sep 20, 2018
                               Form ID: 309A                Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 22, 2018.
db             +Netra M Henderson,    17933 Ravisloe Terrace,     Country Club Hills, IL 60478-5157
27090102        Ars Account Resolution,     1643 Nw 136 Ave Bld H St,     Sunrise, FL 33323
27090103       +Automotive Credit Corp,     26261 Evergreen Rd Ste 3,     Southfield, MI 48076-4447
27090106       +City of Chicago Heights,     1601 Chicago Rd.,    Chicago Heights, IL 60411-3487
27090107       +Comcast Corporation,    1 Comcast Center,     Philadelphia, PA 19103-2899
27090118       +East Lake Management,    c/o Michael Pardys, Esq.,     1300 W. Belmont Ave., SUite 205,
                 Chicago, IL 60657-3240
27090119       +Edc/pangea Real Estate,     640 N Lasalle, Suite 638,     Chicago, IL 60654-2656
27090120       +Eldridge & Eldrige Dental Group,     1944 Ridge Rd.,     Homewood, IL 60430-1730
27090123       +Fifth Third Bancorp,    38 Fountain Sq. Plaza,     Fifth Third Center,    Cincinnati, OH 45263-0001
27090124       +First Midwest Bank,    8501 W. Higgins Rd., Suite 1,      Chicago, IL 60631-2807
27090126      ++GUARANTY BANK,    4000 W BROWN DEER ROAD,     LOAN ADMINISTRATION,    BROWN DEER WI 53209-1221
               (address filed with court: Guaranty Bank,       P.O. Box 240200,    Milwaukee, WI 53223)
27090127       +Hertg Accpt,    1420 S Michigan,    South Bend, IN 46613-2214
27090128       +Honor Fin,    1731 Central,    Evanston, IL 60201-1507
27090129       +Illinois Tollway,    2700 Ogden Ave.,    Downers Grove, IL 60515-1703
27090131       +Keith S. Shindler, Esq.,     1990E Algonquin Rd. Suite 180,     Schaumburg, IL 60173-4164
27090137       +PNC, Inc.,    1 PNC Plaza,    249 5th Ave.,    Pittsburgh, PA 15222-2707
27090136       +Peoples Engy,    200 East Randolph,    Chicago, IL 60601-6302
27090138       +Rent A Center, Inc.,    Gara Hermanek, PC,     8 W Monroe Street, Suite 809,
                 Chicago, IL 60603-2449
27090139       +Simplybe,    777 S. State Rd. 7,    Pompano Beach, FL 33068-2803
27090140       +State Collection Servi,     2509 S Stoughton Rd,    Madison, WI 53716-3314
27090141      ++TCF NATIONAL BANK,    1405 XENIUM LANE,     MC OPS-SD-G,    PLYMOUTH MN 55441-4402
               (address filed with court: TCF National Bank,       801 Marquette Ave.,    Minneapolis, MN 55402)
27090142       +Tri St Adjt,    3439 East Ave So.,    La Crosse, WI 54601-7241
27090143        Trident Asset Manageme,     10375 Old Alabama Rd Ste,     Alpharetta, GA 30022
27090145       +Village of Park Forest,     350 Victory Drive,    Park Forest, IL 60466-2068

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: CorteseLaw@gmail.com Sep 21 2018 01:15:27        Frank G. Cortese,
                 The Cortese Law Offices, P.C.,    22 West Washington Street,      Suite 1500,    Chicago, IL 60602
tr             +EDI: QCLSTEEGE.COM Sep 21 2018 05:03:00       Catherine L. Steege, ESQ,     Jenner & Block,
                 353 N. Clark Street,    Chicago, IL 60654-5474
27090101       +E-mail/Text: cashnotices@gmail.com Sep 21 2018 01:17:26        Americash,     103 North Wells Ave.,
                 Chicago, IL 60606-1801
27090104       +EDI: BANKAMER2.COM Sep 21 2018 04:58:00       Bank of America Corporation,      100 N. Tryon Street,
                 Charlotte, NC 28255-0001
27090105       +EDI: WFNNB.COM Sep 21 2018 04:58:00       Boscov’s,    PO Box 659622,    San Antonio, TX 78265-9622
27090108       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Sep 21 2018 01:17:24          ComEd,   PO Box 6111,
                 Carol Stream, IL 60197-6111
27090109       +EDI: WFNNB.COM Sep 21 2018 04:58:00       Comenitybank/victoria,     Po Box 182789,
                 Columbus, OH 43218-2789
27090110       +EDI: WFNNB.COM Sep 21 2018 04:58:00       Comenitybank/wayfair,     Po Box 182789,
                 Columbus, OH 43218-2789
27090111       +EDI: WFNNB.COM Sep 21 2018 04:58:00       Comenitycb/boscov,    Po Box 182120,
                 Columbus, OH 43218-2120
27090112       +EDI: WFNNB.COM Sep 21 2018 04:58:00       Comenitycb/overstock,     Po Box 182120,
                 Columbus, OH 43218-2120
27090113       +EDI: WFNNB.COM Sep 21 2018 04:58:00       Comenitycb/simplybe,     Po Box 182120,
                 Columbus, OH 43218-2120
27090114       +EDI: CONVERGENT.COM Sep 21 2018 05:03:00       Convergent Outsourcing,     800 Sw 39th St,
                 Renton, WA 98057-4975
27090115       +EDI: RCSFNBMARIN.COM Sep 21 2018 04:58:00        Credit One Bank Na,    Po Box 98875,
                 Las Vegas, NV 89193-8875
27090116        EDI: RCSDELL.COM Sep 21 2018 05:03:00       Dell Financial Services,     PO Box 6403,
                 Carol Stream, IL 60197
27090117       +E-mail/Text: electronicbkydocs@nelnet.net Sep 21 2018 01:16:38         Dept Of Education/neln,
                 3015 Parker Rd,    Aurora, CO 80014-2904
27090121       +E-mail/Text: bknotice@ercbpo.com Sep 21 2018 01:16:40        Enhanced Recovery Co L,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
27090122       +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Sep 21 2018 01:23:11          Exeter Finance Llc,
                 Po Box 166097,    Irving, TX 75016-6097
27090125       +EDI: CBS7AVE Sep 21 2018 05:03:00       Ginny’s,    1112 7th Ave.,    Monroe, WI 53566-1364
27090130       +EDI: CHASE.COM Sep 21 2018 05:08:00       JPMorgan Chase & Co.,     270 Park Ave.,
                 New York, NY 10017-2014
27090132       +EDI: CBSKOHLS.COM Sep 21 2018 04:58:00       Kohls/capone,    N56 W 17000 Ridgewood Dr,
                 Menomonee Falls, WI 53051-7096
27090133       +EDI: RESURGENT.COM Sep 21 2018 05:08:00       Lvnv Funding Llc,     Po Box 1269,
                 Greenville, SC 29602-1269
27090135       +E-mail/Text: bankrup@aglresources.com Sep 21 2018 01:15:42         NICOR Gas,
                 Attn: Bankruptcy Dept.,    PO Box 190,    Aurora, IL 60507-0190
27090134       +EDI: NFCU.COM Sep 21 2018 05:08:00       Navy Federal Cr Union,     Po Box 3700,
                 Merrifield, VA 22119-3700
          Case 18-26416            Doc 11       Filed 09/22/18 Entered 09/22/18 23:21:31                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: moneal                       Page 2 of 2                          Date Rcvd: Sep 20, 2018
                                      Form ID: 309A                      Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27090144        EDI: USBANKARS.COM Sep 21 2018 05:03:00     US Bank,   800 Nicollet Mall,
                 Minneapolis, MN 55402
                                                                                            TOTAL: 24

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 22, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 20, 2018 at the address(es) listed below:
              Catherine L. Steege, ESQ   csteege@jenner.com, csteege@ecf.epiqsystems.com
              Frank G. Cortese   on behalf of Debtor 1 Netra M Henderson CorteseLaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
